DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The U.S.C. 112, second paragraph rejection of claims 1-12 has been withdrawn in view of the amended claims.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Wang and Cao explicitly use successive cancellation list (SCL) instead of successive cancellation flip (SCF), which are different algorithms.
The Examiner asserts that Cao as cited teaches a “segmented flipped SCL decoding algorithm” (page 725, section III) which combines techniques of both SCL and SCF decoding.  Cao explains that “SCF decoding algorithm attempts to flip a decision to get the correct decoding when the conventional SC decoding fails” (page 725, section C).  “In the SF-SCL decoding algorithm, L paths are retained before CRC detecting” and “[i]f the CRC detecting fails, the algorithm selects a path from the reserved L paths for flipping” (page 726, left col, 1st paragraph).  In other words, the technique of Cao performs SCF decoding (page 726, step 4) on a path selected from SCL decoding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pat. Pub. 2018/0226999; hereinafter referred to as Wang) in view of Cao et al (“An LLR-Based Segmented Flipped SCL Decoding Algorithm for Polar Codes”).

receiving, from a transmission system (Fig. 1, 110), a signal in which a plurality of cyclic redundancy checks (CRCs) are encoded by the polar codes (Fig. 6B); 
decoding a code section including bits ranging from a first bit of the signal to a position where a last bit of a first CRC is inserted (Fig. 6B, 613; paragraph 56).
Not explicitly disclosed is the plurality of CRCs being inserted into positions determined based on a plurality of information bits, the number of the plurality of information bits and a total code length; and re-performing successive cancellation flip decoding for the decoded code section or determining whether to decode a next code section adjacent to the decoded code section, based on whether a CRC is detected in the decoded code section.  However, Cao in an analogous art teaches:
a plurality of CRCs being inserted into positions determined based on a plurality of information bits (Fig. 2, k), the number of the plurality of information bits (Fig. 2, P) and a total code length (paragraph I, code length N; paragraph IV);
performing successive cancellation flip decoding for the decoded code section (page 726; left column, step 4, final sentences) or determining whether to decode a next code section adjacent to the decoded code section, based on whether a CRC is detected in the decoded code section (page 726; left column, step 3; see Algorithm 1, line 6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the segmented successive cancellation flip decoding 
As per claim 2:	Cao further teaches the method of claim 1, wherein the decoding comprises: checking a preset maximum number of bit flips and initializing a number of bit flips for the code section (page 726, section IV; Tmax=15); and checking log-likelihood ratio (LLR) values calculated by performing decoding from the first bit (page 726, section IV; Fig. 4).
As per claim 3:	Cao further teaches the method of claim 2, wherein the determining comprises: 
checking whether the CRC is detected in the code section (Algorithm 1, line 4; decoding is performed up to P sections including P CRCs);
checking whether a number obtained by increasing the number of bit flips by one is less than the maximum number of bit flips when the CRC is not detected (Algorithm 1, Tmax input and lines 4 and 17; the CRC is not detected after the last segment P as in line 4.  Bit flipping decoding is performed up to the maximum number of specified bit flips Tmax as in line 17); and 
performing the successive cancellation flip decoding for the code section when the obtained number is less than the maximum number of bit flips (Bit flipping decoding is performed up to the maximum number of specified bit flips Tmax as in line 17 as detailed in explanation above).

	Cao further teaches the method of claim 3, wherein the performing comprises: flipping a bit at a position having a smallest LLR value among the calculated LLR values; and performing decoding from the position of the flipped bit (page 726, section IV, 3rd paragraph and Algorithm 1, line 16).As per claim 5:	Cao further teaches the method of claim 4, wherein the flipping of the bit comprises flipping an information bit when the bit at the position having the smallest LLR value is the information bit (page 726, section IV, 3rd paragraph and Algorithm 1, line 16).
As per claim 6:	Cao further teaches the method of claim 3, wherein the checking whether the CRC is detected in the code section comprises: checking whether the code section is a last code section of the signal when the CRC is detected (Algorithm 1, line 4); and decoding the next code section adjacent to the code section when the code section is not the last code section (Algorithm 1, line 4; decoding is performed for each section up to P sections).
As per claim 7:	Cao further teaches the method of claim 1, wherein the receiving comprises receiving the signal together with code section information (Algorithm 1, Input) including information on the number of the plurality of CRCs inserted into the signal (Fig. 2, P determines the quantity of CRCs) and positions into which the plurality of CRCs are 
As per claim 8:	Wang teaches a decoding system for decoding a signal encoded with polar codes, the decoding system comprising: 
a communication interface configured to receive (Fig. 1, 130), from a transmission system (Fig. 1, 110), an encoded signal by being divided into a plurality of code sections based on insertion positions of a plurality of CRCs (Fig. 6B); and a processor configured to: decode the encoded signal sequentially from a first code section (Fig. 6B, 613; paragraph 56)
Not explicitly disclosed is a processor to re-perform successive cancellation flip decoding for a decoded code section of the plurality of code sections or determine whether to decode another code section adjacent to the code section, based on whether a CRC is detected in the code section.  However, Cao in an analogous art teaches:
performing successive cancellation flip decoding for a decoded code section of the plurality of code sections (page 726; left column, step 4, final sentences) or determining whether to decode a next code section adjacent to the code section, based on whether a CRC is detected in the code section (page 726; left column, step 3; see Algorithm 1, line 6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the segmented successive cancellation flip decoding algorithm of Cao to the system of Wang.  This modification would have been obvious to 
As per claim 9:	Cao further teaches the decoding system of claim 8, wherein the encoded signal is a signal encoded with the polar codes by inserting the plurality of CRCs into positions determined based on a plurality of information bits included in the signal (Fig. 2, k), the number of the plurality of information bits (Fig. 2, P) and a total code length (paragraph I, code length N; paragraph IV).
As per claim 10:	Cao further teaches the decoding system of claim 9, wherein the processor is further configured to increase a number of bit flips set for bit-flipping decoding by one (Algorithm 1, line 17; bit flips are increased up to Tmax) and check whether the number of bit flips is less than a preset maximum number of bit flips when the CRC is not detected in the code section (Algorithm 1, Tmax input and lines 4 and 17; the CRC is not detected after the last segment P as in line 4.  Bit flipping decoding is performed up to the maximum number of specified bit flips Tmax as in line 17), and perform the successive cancellation flip decoding for the code section when the number of bit flips is less than the maximum number of bit flips (Bit flipping decoding is performed up to the maximum number of specified bit flips Tmax as in line 17 as detailed in explanation above).
As per claim 11:	Cao further teaches the decoding system of claim 10, wherein the processor is rd paragraph and Algorithm 1, line 16).
As per claim 12:	Cao further teaches the decoding system of claim 10, wherein the processor is further configured to check whether the code section is a last code section of the signal when the CRC is detected in the code section (Algorithm 1, line 4), and decode the other code section adjacent to the code section when the code section is not the last code section (Algorithm 1, line 4; decoding is performed for each section up to P sections).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.